        Case 1:17-cr-00232-EGS Document 247-1 Filed 09/23/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA


   UNITED STATES OF AMERICA

   v.

   MICHAEL T. FLYNN,                           Criminal Action No. 17-232-EGS

   Defendant.




                              [PROPOSED] ORDER

        Upon consideration of Lt. General Michael T. Flynn’s (Ret.) Motion to

Withdraw Counsel and for good cause shown, it is ORDERED that William Hodes

and Lindsay McKasson are hereby withdrawn as counsel for General Flynn.


Dated: ____________________                   ______________________
                                              Emmet G. Sullivan
                                              United States District Judge
